Citation Nr: 0206613	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE


Entitlement to service connection for retinitis pigmentosa.



WITNESS AT HEARING ON APPEAL


Appellant



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
January 1968 and from January 1979 to September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied service 
connection for retinitis pigmentosa. 

The Board notes that at the time of the veteran's April 1998 
personal hearing at the RO, the issue of service connection 
for varicose veins was raised.  This issue has not been 
addressed by the RO and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's retinitis pigmentosa had it onset in 
service.


CONCLUSION OF LAW

Retinitis pigmentosa was incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not considered the issue at hand in light of the 
above-noted change in law.  Nonetheless, the Board determines 
that the law does not preclude the Board from proceeding to 
adjudicate the claim without first remanding the claim to the 
RO, as the requirements of the new laws have essentially been 
satisfied.  In this regard, the April 1998 statement of the 
case and August 2001 supplemental statement of the case 
notified the veteran and his representative of the pertinent 
laws and regulations governing his claim and the reasons for 
the denial of his claim. The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence identified and the veteran has indicated that no 
additional evidence exists.  Moreover, the veteran has 
undergone VA examinations in connection with the claim.  
Under these circumstances the Board finds that the veteran is 
not prejudiced by the Board's consideration of the claim, at 
this juncture, without first remanding them to RO for 
explicit VCAA consideration.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


Factual Background

Service medical records have been reviewed.  The 1954 
enlistment physical examination was silent for defective 
vision.  The first indication of a vision problem was noted 
in a December 1981 report of medical history noted eye 
trouble and an examination report that same month included a 
diagnosis of defective near vision, bilaterally.  An April 
1987 examination report included a diagnosis of refractive 
error.  In July 1989, the veteran complained of difficulty 
reading with glasses as well as irritated and blurred vision 
in both eyes.  Optometry clinic notes dated in November 1991  
included a diagnosis of compound hypermetropic astigmatism.  
The veteran continued to have eye complaints.  A June 1994 
ophthalmology examination report included an assessment of 
nonspecific retinal changes, peripheral retinal pigment 
epithelium, and marked field changes bilaterally.  A progress 
note dated in July 1994 had the same assessment of 
nonspecific retinal changes, but doubted retinitis 
pigmentosa.  An ophthalmology examination dated later in July 
1994 indicated that there was general constriction, the left 
being greater than the right, with tunneling and some 
fluctuation.  Field vision changes in both eyes were noted in 
December 1994 and January 1995.  Marked field constriction in 
each eye that progressively worsened was noted in February 
1995.  A March 1995 impression also noted epiretinal membrane 
changes and nonspecific retinal pigment epithelium.  An April 
1995 ophthalmology note included a suggestion that vision 
tests be repeated in 6 months to consider retinitis 
pigmentosa

Postservice medical records include a VA examination report 
dated in May 1996.  The veteran complained of a six-year 
history of decreased vision on the left side.  The 
impressions were refractive error, epiretinal membrane of the 
left eye with a moderate decrease in visual acuity, 
perivenous pigment proliferation without evidence of previous 
vasculitis, cobblestone retinal degeneration, and intraocular 
pressure at the upper limits of normal.  

A July 1996 clinical evaluation from the National Naval 
Medical Center (NNMC) noted the veteran had constricted 
visual fields in each eye and bone spicules perivascularly in 
the periphery.  The diagnosis was retinitis pigmentosa-like 
syndrome, although post uveitic changes were to be ruled out.

A statement provided by Gregory M. Fox, M.D., dated in August 
1996 noted that the veteran's visual field was severely 
restricted.  ERG testing showed a nonrecordable scotopic 
response and a markedly diminished photo pic response 
consistent with rod-cone dystrophy.

October 1996 medical records from NNMC noted the veteran's 
restricted field vision and included an assessment of rod-
cone dystrophy.

A December 1996 VA examination report showed the veteran was 
diagnosed with retinitis pigmentosa.

Retinitis pigmentosa has continued to be noted in VA and 
private medical records to the present time.
 
A transcript of the veteran's April 1998 personal hearing 
included testimony regarding treatment of his retinitis 
pigmentosa.  

During a November 2001 VA examination the veteran complained 
of reduced field of vision since 1995 and night blindness.  
The diagnosis showed there was evidence of retinitis 
pigmentosa of adult onset.  The examiner opined that the 
condition was usually hereditary, an autosomal dominant 
condition not related to toxic nor environmental damage.  It 
caused night vision problems.  The opinion offered was that 
the condition could have been present during the service or 
could have persisted in view of the fact that the pathology 
was hereditary.  The examiner further opined he did not think 
that it had been aggravated during service or with something 
associated with service.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2001).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
retinitis pigmentosa clearly and unmistakably pre-existed 
service based on all relevant evidence of record.  Crowe v. 
Brown, 7 Vet. App. 238 (1994). 

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90 (1990).

VA's General Counsel held that retinitis pigmentosa and most 
other diseases of hereditary origin could be incurred or 
aggravated in service, in the sense contemplated by Congress 
in title 38.  They could be considered to be incurred in 
service if their symptomatology did not manifest itself until 
after entry on duty.  Id.

In this case, the evidence clearly shows that the veteran's 
eye problems were first noted in service.  Examination of the 
veteran's eyes upon enlistment in September 1954 did not 
reveal any complaints or findings associated with an eye 
disorder.  Periodic eye examinations yielded normal results 
for many years thereafter.  It was not until June 1994 that 
the veteran was diagnosed with nonspecific retinal changes 
and marked field changes.  The following month general 
constriction and tunneling was noted.  Field constriction 
continued to be noted in 1995, and in April 1995, a 6-month 
follow-up was recommended to consider the diagnosis of 
retinitis pigmentosa.

Within one year of separation from service, the NNMC 
diagnosed retinitis pigmentosa-like syndrome.  A more 
definite diagnosis of retinitis pigmentosa was made during a 
December 1996 VA examination.  This diagnosis was also made 
by other physicians and has continued to the present.

Although the veteran was not specifically diagnosed with 
retinitis pigmentosa in service, the evidence indicated that 
he had a chronic eye disease in service that was diagnosed 
shortly after separation.  The Board notes that initially 
other eye disorders were also diagnosed after service; 
however, retinitis pigmentosa was the only disorder shown to 
be consistently diagnosed over the years.

In sum, there was no evidence of retinitis pigmentosa at the 
time the veteran entered service, evidence of a chronic eye 
disorder began in service, and a diagnosis of retinitis 
pigmentosa was made shortly after separation.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is in favor of the veteran's claim and service 
connection for retinitis pigmentosa is warranted.


ORDER

Service connection fore retinitis pigmentosa is warranted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

